CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 33-46490 and 811-6604) of our report dated April 28, 2015 on the financial statements and financial highlights of Dreyfus BASIC Money Market Fund, Inc. included in its annual report for the fiscal year ended February 28, /s/
